Citation Nr: 1437741	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims.

The Veteran and his daughter presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.  The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2013 statement from the Veteran's daughter, who appears to have been appointed as his fiduciary, located in Virtual VA notes that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran underwent a VA audio examination in June 2009.  The opinion rendered at the time of this examination is not adequate is it pertains to the claims for service connection for bilateral hearing loss and tinnitus.  This is so because no rationale was provided for the opinion rendered as it pertains to the claim for bilateral hearing loss and the examiner did not provide an opinion as to whether the right ear hearing loss noted to have pre-existed service was aggravated during service.  The rationale provided in conjunction with the opinion rendered for the claim for tinnitus is confusing, as it is not clear to what bilateral middle ear pathology the examiner is referring.  On remand, another VA examination should be scheduled.  This is especially important given the private treatment records obtained from the University of Texas after the June 2009 VA examination, which show the Veteran underwent right ear surgery in January 1991 and left ear surgery in April 1991.  

As the claims are being remanded for the foregoing reasons, efforts should be made to obtain the Veteran's complete record from treatment from the Texas Department of Criminal Justice, where he was incarcerated for many years beginning sometime in 1990, and his complete record of treatment from the VA Medical Center (VAMC) in Houston, as it is unclear from the paper and electronic files whether the records obtained from this facility comprise his entire record.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Houston VAMC.  

2.  Obtain the Veteran's complete record of treatment from the Texas Department of Criminal Justice, dating from his date of incarceration sometime in 1990.  
3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the foregoing development has been completed, schedule the Veteran for a VA audio examination.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner is asked to provide an opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had hearing loss in the right and left ears that existed prior to his November 1965 entry onto active duty?  

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the current bilateral hearing loss had its onset in service?

(d) Is it at least as likely as not (at least a 50 percent probability) that the current tinnitus had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



